                 Case 5:18-cv-00496-BKS-ML Document 109 Filed 04/29/20 Page 1 of 2



  SMITH                                                                  250 South Clinton Street, Suite 600

  SOVIK         LITIGATION ATTORNEYS
                                                                                Syracuse, New York 13202

                                                                                   Telephone 315-474-2911
                                                                                   Facsimile 315-474-6015
Karen G. Felter                                April 29, 2020                            Syracuse | Buffalo
Partner                                                                          Long Island | White Plains
kfelter@smithsovik.com

VIA ECF
Hon. Brenda K. Sannes
United States District Judge
Federal Building and U.S. Courthouse
100 South Clinton Street
P. O. Box 7336
Syracuse, NY 13261-7336

                    Re:   Doe v. Syracuse University, et al: Local Rule 7.1(a)(1) Request
                          Civil Action No.: 5:18-CV-00496 [BKS-DEP]
Dear Judge Sannes:

       In response to the Court’s request for clarification concerning plaintiffs’ pending motion to
voluntarily withdraw (Dkt. # 62), plaintiffs believe said motion is now moot.

        The afore-referenced motion was prompted by defense counsel’s refusal to stipulate to plaintiffs’
request in August 2018 to voluntarily discontinue this action and refile it, along with defendants’ then
pending motion to dismiss, in Jefferson County Supreme Court where plaintiffs’ related Art. 78
proceeding had been filed. Specifically, as noted in a letter to Judge Scullin dated August 29, 2018, (Dkt.
# 58), Jefferson County Supreme Court Justice McClusky advised counsel in the course of making a
determination on the Art. 78 matter that the two cases should not be litigated in two different forums. In
response to plaintiffs’ subsequent offer to implement Judge McClusky’s request by consolidating the two
cases in state court, defense counsel actively prevented transfer /refiling of the federal court claims in
state court by filing an Answer to the Second Amended Complaint. Defendants then filed a motion for
injunctive relief via Order to Show Cause under the All Writs and Anti-Injunction Acts, (Dkt. # 48),
arguing the pending Article 78 proceeding and this action sought the same relief.

       In response to this defensive procedural move, plaintiffs filed a Third Amended Complaint (Dkt.
#60) which defendants then moved to strike (Dkt. #72). The subject motion to voluntarily withdraw
(Dkt. #62) was filed as an alternative procedural avenue to oppose defendants’ contentions that the Art.
78 claim and present action sought the same injunctive relief. Given the Court’s Memorandum-Decision
and Order of today denying defendants’ Motion to Strike, (Dkt. #107), I believe the operative pleading
is now the Third Amended Complaint which contains no such duplicative injunctive relief.
Consequently, plaintiffs withdraw their motion (Dkt. #62) to voluntarily withdraw the Second Amended
Complaint as moot.




 {S1166272.1}
                                        Smith Sovik Kendrick & Sugnet P.C.
                                              www.smithsovik.com
                        Case 5:18-cv-00496-BKS-ML Document 109 Filed 04/29/20 Page 2 of 2



S m i t h S o v i k K e n d r i c k & S u g n e t P. C .



       April 29, 2018
       Page 2


                      Thank you for your consideration in this matter.

                                                           Respectfully,


                                                                           -)teac
                                                           Karen G. Felter

       /KGF

       cc:            all counsel of record via ECF




       {S1166272.1}
